DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 currently depends on claim 19.  It appears that claim 17 should depend on claim 16, because claim 16 establishes antecedent basis for a payment terminal.  For purposes of examination only, claim 17 will depend on claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "the smoke detector" and “the motion detector”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. 2018/0358009 A1) in view of Cohen et al. (U.S. 2011/0143785 A1).

Claim 1, Daley teaches:
A power adapter (Daley, Fig. 1: 10, The smart sensor 10 is functionally equivalent to a power adapter.) to be used with a device (Daley, Paragraph [0039], The smart sensor 10 is operational with a plurality of computing systems, environments, and/or configurations, e.g. a laptop.), comprising a casing (Daley, Figs. 2 and 3: 50, Paragraph [0055]), a power input plug (Daley, Fig. 1: 22) configured to engage with a power output socket (Daley, Fig. 3: 52) of a power source (Daley, Paragraph [0055], The electrical outlet 52 includes a power output socket and is a power source (see Daley, Paragraph [0045]).), and a power output socket (Daley, Fig. 2: 34) configured to engage with a power input plug of the device (Daley, Paragraph [0062], The user can plug a device, e.g. a smartphone, into the USB port 34 of the smart sensor 10.), the power adapter comprising: 
a positioning module (Daley, Fig. 1: 26, Paragraph [0058], One example sensor 26 is a motion detector.) configured to detect and receive one or more location tracking signals (Daley, Paragraph [0058], The motion detector receives signals indicative of the relative location of users, which are functionally equivalent to location tracking signals.); 
a recording module (Daley, Fig. 1: 14, 28) configured to record audio, video or both of its surrounding (Daley, Paragraphs [0056] and [0059], An example of the surrounding includes the presence of a user.); 
a recognizing module (Daley, Fig. 1: 40) configured to identify users from the recorded audio, video or both (Daley, Paragraph [0049], The voice control module 40 may determine which particular user spoke a voice command.); and 
a processor (Daley, Fig. 1: 12) configured to process the location tracking signals to determine a location of users (Daley, Paragraph [0058]).
Daley does not explicitly teach:
The recognizing module configured to identify suspects from the recorded audio, video or both; and 
the processor configured to process the location tracking signals to determine a location of the device.
As per the limitation of identify suspects from the recorded audio, video or both, it would have been obvious to one of ordinary skill in the art for the system in Daley to be capable of identifying non-registered users if the recorded speech is not identified to be matched to a registered user (see Daley, Paragraph [0019]).  The identified voice would be a voice belonging to a “suspect”, which is interpreted  as someone who is identifiable based on audio or video recognition (see Applicant’s specification, Paragraphs [0068] and [0070-0071]).
Cohen teaches:
Processing the location tracking signals to determine a location of the device (Cohen, Paragraph [0036], The adapter 120 is capable of determining its location using satellite signals, i.e. location tracking signals, to determine its location associated with a cellular phone 150 and a vehicle.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Daley by integrating the teaching of an adapter having positioning technology as taught by Cohen.
The motivation would be to find an attached stolen adaptor and device, e.g. a vehicle (see Cohen, Paragraph [0005]).

Claim 2, Daley in view of Cohen further teaches:
A communication module configured to exchange data and commands with a remote control center (Daley, Paragraph [0068], The smart sensor may transmit recorded audio data to a cloud-based server, and receive identity data from the server.  It would have been obvious to one of ordinary skill in the art for the smart sensor to utilize a communication module, e.g. wireless communication system 18 (see Daley, Paragraph [0044]), to facility the transmission and reception of signals.), and store the recorded audio, video and records of the identified suspects to an external storage via a network (Daley, Paragraph [0068], It would have been obvious to one of ordinary skill in the art for the cloud-based server to temporarily store the received data for comparing the received data with recorded data.).

Claim 3, Daley in view of Cohen further teaches:
A sensor module (Daley, Fig. 1: 26) configured to measure one or more operational/environmental parameters (Daley, Paragraph [0058], An example sensor includes a motion detector for detecting motion near the smart sensor.) and feed the measured operational/environmental parameters to the processor (Daley, Paragraph [0030], The processor includes a computer program product for carrying out aspects of the invention.  It would have been obvious to one of ordinary skill in the art for the processor 12 of the smart sensor 10 to process data from the sensors 26, because processing sensor data is an example of aspects of the invention.).

Claim 4, Daley in view of Cohen further teaches:
The processor is further configured to transmit through the communication module the determined location of the device (Cohen, Paragraph [0033], The stored data includes location data.) and computed operational/environmental data to the remote control center (Daley, Paragraph [0068]).

Claim 5, Daley in view of Cohen further teaches:
A memory (Daley, Fig. 1: 20 and Paragraph [0030]); 
wherein the processor is further configured to transmit the computed location operational/environmental data, and the recorded audio, video or both to the memory for temporary storage (Daley, Paragraphs [0058] and [0068], It would have been obvious to one of ordinary skill in the art for the processing of the motion detection and the audio recordings, respectively, to be done by the processor 12 of the smart sensor 10.  Additionally, it would have been obvious to one of ordinary skill in the art for the detected motion and audio data to be temporarily stored by the processor 12 during processing.).

Claim 6, Daley in view of Cohen further teaches:
A rechargeable battery (Daley, Fig. 1: 36, Paragraph [0046]) configured to be recharged when the power adapter is connected to a power source and configured to provide power for continued operation when the power adapter is not in connection with a power source (Daley, Paragraph [0095], The smart sensor 10 can operate on battery power or may be plugged into an electrical outlet.).

Claim 7, Daley in view of Cohen further teaches:
The positioning module is a Global Positioning System (GPS) module configured to receive one or more GPS signals from one or more GPS satellites (Cohen, Paragraph [0031]) and feed the GPS signals to the processor (Cohen, Paragraph [0038], The central processing unit of the adaptor controls functions of the adaptor and has access to the memory of the adaptor.  It would have been obvious to one of ordinary skill in the art for the memory of the adaptor to include the location data of the adaptor.); and 
the processor is configured to utilize at least one of triangulation and trilateration based on the received GPS signals to determine the location of the device (Cohen, Paragraph [0031], It would have been obvious to one of ordinary skill in the art, at the time of filing, for the use of GPS signals for determining location to be equivalent to trilateration.).

Claim 14, Daley in view of Cohen further teaches:
The sensor module is a temperature sensor configured to measure a temperature change and feed the measured temperature change to the processor to compute a working temperature of the device (Cohen, Paragraph [0033], One of the measured data includes temperature data.  It would have been obvious to one of ordinary skill in the art for the processor to process the temperature data.).

Claim 15, Daley in view of Cohen further teaches:
The communication module is a cellular communication module, Wi-Fi communication module, Bluetooth communication module or a narrowband IoT (NB-IoT) communication module (Daley, Paragraph [0044]).

Claim 18, Daley in view of Cohen further teaches:
The recording module is a microphone or a camera (Daley, Fig. 1: 14, 28).

Claim 19, Daley in view of Cohen further teaches:
The sensor module is a smoke detector or a motion detector (Daley, Paragraph [0058]).

Claim 20, Daley in view of Cohen further teaches:
An emergency alarm, wherein the emergency alarm is triggered when there is excessive smoke detected by the smoke detector detects, unexpected motion detected by the motion detector detects, a short circuit of the power adapter or a blackout (Daley, Paragraph [0091], An alert may be generated at a user device in response to a subsequently detected movement, i.e. an unexpected motion.  The alert is thus functionally equivalent to an emergency alarm.).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. 2018/0358009 A1) in view of Cohen et al. (U.S. 2011/0143785 A1), in view of Hoffman et al. (U.S. 2017/0222964 A1).

Claim 8, Daley in view of Cohen teaches:
Comparing the received data to a stored data with known positions to return a closest matched result to determine a location (Daley, Paragraph [0026], The system utilizes known locations ).
Daley in view of Cohen does not teach:
The positioning module is a Wi-Fi module configured to receive one or more access point data from a plurality of network access points in range and feed the access point data to the processor; and 
the processor is configured to compare the received access point data to a fingerprint database of access points with known positions to return a closest matched result to determine the location of the device.
Hoffman teaches:
Utilizing Wi-Fi signals, a processor, and a server for locating a user device that communicates with a location determination network consisting of devices with known locations that are stored in the server (Hoffman, Fig. 1, Paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Daley in view of Cohen by integrating the system of Hoffman.
The motivation would be to utilize multiple communication technologies for generating a precise location of a user device (see Hoffman, Paragraph [0037]).

Claim 9, Daley in view of Cohen teaches:
Comparing the received data to a stored data with known positions to return a closest matched result to determine a location (Daley, Paragraph [0026], The system utilizes known locations of devices, e.g. televisions, with a relative location of a user, for identifying which device is located nearest to the location of the user.).
Daley in view of Cohen does not teach:
The positioning module is a Radio Frequency Identification (RFID) reader configured to receive an identification number from a RFID tag installed in the power source and feed the identification number to the processor; and 
the processor is configured to compare the received identification number to a database of identification numbers with known positions to return a closest matched result to determine the location of the device.
Hoffman teaches:
Utilizing RFID devices, a processor, and a server for locating a user device that communicates with a location determination network consisting of devices with known locations that are stored in the server (Hoffman, Fig. 1, Paragraph [0037], As per the limitations of an RFID reader, an RFID tag, and an identification number, it would have been obvious to one of ordinary skill in the art for the embodiment utilizes RFID devices to include a tag or transponder, a reader or interrogator, and an identifier stored in the tag or transponder that is read by the reader or interrogator.  Additionally, as per the limitation of the RFID tag installed in the power source, it would have been obvious to one of ordinary skill in the art to modify the location of the RFID tag to be located in or on a power source, as a matter of design or engineering choice.  Such a modification would not change the principal operation of the RFID tag and would thus yield predictable results.  See MPEP 2144.04.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Daley in view of Cohen by integrating the system of Hoffman.
The motivation would be to utilize multiple communication technologies for generating a precise location of a user device (see Hoffman, Paragraph [0037]).

Claim 10, Daley in view of Cohen teaches:
Comparing the received data to a stored data with known positions to return a closest matched result to determine a location (Daley, Paragraph [0026], The system utilizes known locations of devices, e.g. televisions, with a relative location of a user, for identifying which device is located nearest to the location of the user.).
Daley in view of Cohen does not specifically teach:
The positioning module is a Near Filed Communication (NFC) reader configured to receive an identification number from an NFC tag installed in the power source and feed the identification number to the processor; and 
the processor is configured to compare the received identification number to a database of identification numbers with known positions to return a closest matched result to determine the location of the device.
Hoffman teaches:
Utilizing NCF devices, a processor, and a server for locating a user device that communicates with a location determination network consisting of devices with known locations that are stored in the server (Hoffman, Fig. 1, Paragraph [0037], As per the limitations of an NFC reader, an NFC tag, and an identification number, it would have been obvious to one of ordinary skill in the art for the embodiment utilizes NFC devices to include a tag or transponder, a reader or interrogator, and an identifier stored in the tag or transponder that is read by the reader or interrogator.  Additionally, as per the limitation of the NFC tag installed in the power source, it would have been obvious to one of ordinary skill in the art to modify the location of the NFC tag to be located in or on a power source, as a matter of design or engineering choice.  Such a modification would not change the principal operation of the RFID tag and would thus yield predictable results.  See MPEP 2144.04.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system of Daley in view of Cohen by integrating the system of Hoffman.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. 2018/0358009 A1) in view of Cohen et al. (U.S. 2011/0143785 A1), in view of Wellig et al. (U.S. 11,184,739 B1).

Claim 11, Daley in view of Cohen does not specifically teach:
The sensor module is a PM2.5 sensor configured to radiate suspending particles in the air with a laser light, measure the laser scattering change with time and feed the measured laser scattering change to the processor to compute a PM2.5 dust concentrations in proximity of the device.
Wellig teaches:
A PM2.5 sensor to determine particle concentrations/air quality (Wellig, Col. 4, Lines 7-14, It is noted that a PM2.5 sensor is interpreted as including the step of radiating suspending particles in the air with a laser light, and measuring the laser scattering change with time, as is disclosed in the Applicant’s specification as Applicant admitted prior art.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Daley in view of Cohen by integrating the teaching of a PM2.5 sensor, as taught by Wellig.
The motivation would be to reduce the risk of pathogenic exposure to the user of the system (see Wellig, Col. 3, Lines 41-45).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. 2018/0358009 A1) in view of Cohen et al. (U.S. 2011/0143785 A1), in view of Dyer et al. (U.S. 2016/0125348 A1).

Claim 12, Daley in view of Cohen does not specifically teach:
The sensor module is an altimeter configured to measure an atmospheric pressure and feed the measured atmospheric pressure to the processor to compute an altitude of the device.
Dyer teaches:
The sensor module is an altimeter (Dyer, Paragraph [0030], As disclosed in the Applicant’s specification as Applicant admitted prior art, an altimeter measures atmospheric pressure and enables the determination of altitude.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system on Daley in view of Cohen by integrating the teachings of Dyer.
The motivation would be to utilize altimeter data with other measured data for accurate location determination (see Dyer, Paragraph [0045]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. 2018/0358009 A1) in view of Cohen et al. (U.S. 2011/0143785 A1), in view of Noori et al. (U.S. 2015/0366039 A1).

Claim 13, Daley in view of Cohen further teaches:
The sensor module is a current sensor connected to the power output socket and configured to measure a current at the output power socket and feed the measured current to the processor to  a current (Cohen, Paragraph [0030], The adaptor 120 converts current from the power outlet to current usable by a handheld wireless device.).
Daley in view of Cohen does not specifically teach:
Compute a current usage of the device.
Noori teaches:
Compute a current usage of the device (Noori, Paragraph [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Daley in view of Cohen by integrating the teachings of Noori.
The motivation would be to determine the optimal energy savings based on determined power consumption (see Noori, Paragraph [0117]).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. 2018/0358009 A1) in view of Cohen et al. (U.S. 2011/0143785 A1), in view of Busch, Jr. et al. (U.S. 5,408,513).

Claim 16, Daley in view of Cohen does not specifically teach:
The device is a payment terminal.
Busch teaches:
The device is a payment terminal (Busch, Fig. 1: 112).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Daley in view of Cohen by integrating the credit card terminal as taught by Busch.
The motivation would be to provide power to the credit card terminal (see Busch, Col. 4, Lines 60-65) utilizing the power plug of Daley in view of Cohen.

Claim 17, Daley in view of Cohen, in view of Busch further teaches:
The payment terminal is a credit card terminal or a point of sale device (Busch, Fig. 1: 112, Col. 4, Lines 60-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683